Case 1:20-cv-21905-JEM Document 1 Entered on FLSD Docket 05/06/2020 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


 JEMIRENE MAJOROS,

        Plaintiff,

 vs.

 NEW NATIONAL, LLC,
 d/b/a National Hotel,
 a foreign limited liability company,

       Defendant.
 _______________________________/

                                         COMPLAINT

        The Plaintiff, Jemirene Majoros, by her undersigned attorney, makes the following

 Complaint against the Defendant, New National LLC:

                                     Jurisdiction and Venue

       1.       This action is brought to redress violations of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201 et seq. This court has jurisdiction of this action pursuant to 29

U.S.C. § 216(b) and 28 U.S.C. § 1331.

       2.       The claims asserted in this action arose within this district and the alleged

statutory violation occurred in this district. Venue of this action is proper pursuant to 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1391.

                                              Parties

       3.       The Plaintiff, Jemirene Majoros (“Majoros”), is and at all times relevant to this

complaint was an adult citizen and resident of the State of Florida and was an employee of

Defendant as defined by 29 U.S.C. § 203(e), and during her employment was engaged in
Case 1:20-cv-21905-JEM Document 1 Entered on FLSD Docket 05/06/2020 Page 2 of 5



commerce or in the production of goods for commerce within the meaning of 29 U.S.C. §

207(a).

          4.   The Defendant, New National, LLC (“National Hotel”), is and at all times

relevant to this complaint was a limited liability company organized and doing business

pursuant to the laws of the State of Delaware with a principal place of business in Miami-Dade

County, Florida. New National, LLC does business as National Hotel, and is an enterprise

engaged in an industry affecting commerce, is an employer as defined by 29 U.S.C. § 203(d)

and (s)(1), in that it has employees engaged in commerce or in the production of goods for

commerce, or that has employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce by any person; and it is an

enterprise whose annual gross volume of sales made or business done is not less than $500,000

(exclusive of excise taxes at the retail level that are separately stated) which has employees

subject to the provisions of the FLSA, 29 U.S.C. § 207, in the hotel where Majoros was

employed. At all times pertinent to this Complaint, National Hotel operates as an organization

which sells and/or markets its services and/or goods to customers throughout the United

States and also provides its services for goods sold and transported from across state lines of

other states, and National Hotel obtains and solicits funds from non-Florida sources, accepts

funds from non-Florida sources, uses telephonic transmissions going over state lines to do their

business, transmit funds outside the State of Florida, and otherwise regularly engages in

interstate commerce, particularly with respect to its employees.

                                     General Allegations

          5.   Majoros commenced employment by National Hotel on or about May 1, 2018.

          6.   Majoros was initially given the job title Marketing and Graphic Designer

Manager. Her job title was later changed to Branding Manager.
Case 1:20-cv-21905-JEM Document 1 Entered on FLSD Docket 05/06/2020 Page 3 of 5



       7.      The change of job title did not affect Majoros’ job duties, which did not involve

business management, authority over other employees, or any role in the operation of National

Hotel’s business.

       8.      Majoros’ primary job duties involved the routine use of design software under

the close supervision and direction of National Hotel’s Director of Sales and Marketing.

       9.      Majoros’ job duties did not require significant creativity, originality, or

individuality. Rather, she created standard designs that she was told to create in the way that

she was told to create them.

       10.     No exemption specified in 42 U.S.C. § 213 applied to Majoros’ employment.

       11.     Throughout her employment, Majoros was paid a fixed salary regardless of the

number of hours she worked.

       12.     On average, Majoros worked 65 hours per week during each week of her

employment during 2018, consisting of 11 hours per weekday and a total of 10 additional hours

on weekends.

       13.     On average, Majoros worked 55 hours per week during each week of her

employment during 2019.

       14.     National Hotel terminated Majoros’ employment, effective on or about August

13, 2019.

       15.     Although Majoros worked an average of 25 overtime hours per week during

each workweek of her employment in 2018 and an average of 15 overtime hours per week

during each workweek of her employment in 2019, she was not paid any additional

compensation for those overtime hours.
Case 1:20-cv-21905-JEM Document 1 Entered on FLSD Docket 05/06/2020 Page 4 of 5



                           Claim: Violation of FLSA (Unpaid Overtime)

       16.     Majoros realleges and incorporates the facts stated in paragraphs 1 to 15 of this

Complaint.

       17.     At all times relevant to this complaint, National Hotel was Majoros’ employer.

       18.     At all times relevant to this complaint, National Hotel was an enterprise

engaged in an industry affecting commerce which had employees engaged in commerce,

including Majoros, who were subject to the provisions of the FLSA.

       19.     At all times relevant to this complaint, Majoros regularly worked more than 40

hours per workweek.

       20.     At all times relevant to this complaint, National Hotel failed to pay

compensation to Majoros for her employment in excess of 40 hours per workweek at a rate

not less than one and one-half times the regular rate at which she was employed.

       21.     National Hotel willfully, intentionally, in bad faith, and with reckless disregard

for the statutory rights of Majoros violated 29 U.S.C. § 207 by failing to pay Majoros the

premium overtime wages she earned for all hours worked in excess of 40 during each

workweek.

       22.      Pursuant to 29 U.S.C. § 216(b), Majoros is entitled to recover her unpaid

overtime wages, including interest, and an additional equal amount as liquidated damages, in

amounts to be proven at trial, as well as reasonable attorney’s fees and costs.

                                       Demand for Relief

        WHEREFORE, Plaintiff Jemirene Majoros demands judgment against Defendant

 New National, LLC for:

        a.     unpaid overtime wages in an amount to be proved at trial;

        b.     interest;
Case 1:20-cv-21905-JEM Document 1 Entered on FLSD Docket 05/06/2020 Page 5 of 5



       c.     liquidated damages equal to the sum of the monetary losses and the interest

 requested above;

       d.     an award of reasonable attorney’s fees and the costs of this action; and

       e.     such further relief as is just.

                                          Jury Demand

 PLAINTIFF DEMANDS A TRIAL BY JURY

 Dated: May 6, 2020
 Plantation, Florida
                                                      Respectfully submitted,



                                                By:   /s/Robert S. Norell, Esq.
                                                      Robert S. Norell, Esq.
                                                      Fla. Bar No. 996777
                                                      E-Mail: rob@floridawagelaw.com
                                                      ROBERT S. NORELL, P.A.
                                                      300 NW 70th Avenue
                                                      Suite 305
                                                      Plantation, FL 33317
                                                      Telephone: (954) 617-6017
                                                      Facsimile: (954) 617-6018
                                                      Counsel for Plaintiff
